 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
   AERO ADVANCED PAINT                       Case Number: 2:18-cv-10576-ODW (SK)
11 TECHNOLOGY, INC.
12         Plaintiff,
                                             ORDER TO SHOW CAUSE RE:
13                                           CONSOLIDATION
                       vs.
14
15 INTERNATIONAL AERO PRODUCTS
     LLC et al.
16                Defendants
17
18         On December 20, 2018, this case was transferred from the United States District
19 Court for the Southern District of Ohio to the United States District Court for the
20 Central District of California. (ECF No. 37.) On December 28, 2018, this case was
21 assigned to this Court because of the related case International Aero Products LLC v.
22 Aero Advanced Paint Technology, Inc., Case No. 2:18-cv-03047-ODW (SK). Having
23 reviewed both cases, the parties are ordered to SHOW CAUSE by January 18, 2019,
24 why this matter should not be consolidated with International Aero Products LLC v.
25 Aero Advanced Paint Technology, Inc., Case No. 2:18-cv-03047-ODW (SK) for all
26 further proceedings including disposition.      The Order to Show Cause may be
27
28

                                              1
1 discharged upon a filing of a stipulation to consolidate, motion to consolidate, or joint
2 report why consolidation is not warranted.
3
4
5        IT IS SO ORDERED.
6
7 Dated: January 7, 2019                           __________________________
8                                                  Hon. Otis D. Wright II
                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
